11/18/2021   12:34 Corroyfichaei                                          AX)4064490433         P.003/00::i

                                                                                                      11/18/2021



   1   Robyn L. Weber, Esq.
                                   ORIGINAL                                                     Case Number: DA 21-0332
       Weber Law Firm
       221 5th Avenue
       Helena, MT 59601
   3   Tel. (406) 449-4433
       Robyn@weberlawhelena.com
   4   Attorney for Respondent/Appellee
       MICHAEL SCOTT CONROY
                                                                         FILED
   5
                                                                         NOV 1 8 2021
   6                                                                  Bowen Greenwood
                                                                    Clerk of Supreme Court
                                                                       State of tvlontana
   7
   8                                EN THE SUPREME COURT OF THE
   9                                       STATE OF MONTANA
  10
  11   IN THE MARRIAGE OF:

  12   JENNIFER S. CONROY,                                Cause No. DA 21-0332
  13                  Petitioner/Appellants,
                                                          ORDER GRANTING MOTION
  14   v.                                                 FOR EXTENSION OF TIME
  15   MICHAEL SCOrf CONROY,
  16                  Respondent/Appellee.
  17

  18          Upon Motion of the Respondent/Appellee, MICHAEL SCOTT CONROY, by and through
  19   his counsel of record, Robyn L. Weber, IT IS HEREBY ORDERED that the Respondent/Appellee

  20   IS GRANTED an additional 30 days to prepare and file the Response Brief, up to and ircluding
  21   December 22, 2021.
 22           SO ORDERED this                  day of N           021.
 23

 24
       c:     Robyn Weber, Esq.
 25           Brian Miller, Esq.